In proceedings pursuant to article 7 of the Family Court Act, the appeal is from an order of the Family Court, Kings County, dated December 6, 1976, which, after a dispositional hearing, placed appellant, an adjudicated juvenile delinquent (Docket Nos. D 7572/76, D 1530/76 and D 1674/75), with the Division for Youth, Title III. Order affirmed, without costs or disbursements. The Family Court properly exercised its *653discretion in making the order of disposition. Although erroneous references were made to the appellant’s record during the hearing, we do not find that the court’s determination was impermissibly affected by them. Hopkins, Acting P. J., Cohalan, Damiani and Hawkins, JJ., concur.